Exhibit 10.19

INTRA-CELLULAR THERAPIES, INC.

2013 EQUITY INCENTIVE PLAN

OPTION GRANT NOTICE

Intra-Cellular Therapies, Inc. (the “Company”), pursuant to its 2013 Equity
Incentive Plan (the “Plan”), hereby grants to Optionholder an option to purchase
the number of shares of Common Stock set forth below (the “Option”). The Option
is subject to all of the terms and conditions set forth in this Option Grant
Notice (“Notice”), in the Option Agreement and the Plan, both of which are
attached to this Notice and incorporated into this Notice in their entirety.
Capitalized terms not explicitly defined in this Notice but defined in the Plan
or the Option Agreement will have the same definitions as in the Plan or the
Option Agreement. If there is any conflict between the terms in this Notice and
the Plan, the terms of the Plan will control.

 

Optionholder:   

 

Date of Grant:   

 

Vesting Commencement Date:   

 

Number of Shares Subject to Option:   

 

Exercise Price (Per Share):   

 

Total Exercise Price:   

 

Expiration Date:   

 

 

Type of Grant:    ¨  Incentive Stock Option1    ¨  Nonstatutory Stock Option
Vesting Schedule:    Shares subject to the Option shall vest and become
exercisable in three equal annual installments beginning on the one-year
anniversary of the Vesting Commencement Date, subject to the Optionholder’s
Continuous Service through each such vesting date.

Additional Terms/Acknowledgements: Optionholder acknowledges receipt of, and
understands and agrees to, this Notice, the Option Agreement, the Plan and the
stock plan prospectus for the Plan. Optionholder acknowledges and agrees that
this Notice and the Option Agreement may not be modified, amended or revised
except as provided in the Plan. Optionholder further acknowledges that as of the
Date of Grant, this Notice, the Option Agreement, and the Plan set forth the
entire understanding between Optionholder and the Company regarding the Option
and supersede all prior oral and written agreements, promises and
representations on that subject.

 

INTRA-CELLULAR THERAPIES, INC.:      OPTIONHOLDER: By:   

 

    

 

   Signature        Signature Title:   

 

     Date:  

 

Date:   

 

      

ATTACHMENTS: Option Agreement and 2013 Equity Incentive Plan

 

1  If this is an Incentive Stock Option, it (plus other outstanding Incentive
Stock Options) cannot be first exercisable for more than $100,000 in value
(measured by exercise price) in any calendar year. Any excess over $100,000 is a
Nonstatutory Stock Option.



--------------------------------------------------------------------------------

INTRA-CELLULAR THERAPIES, INC.

2013 EQUITY INCENTIVE PLAN

OPTION AGREEMENT

(INCENTIVE STOCK OPTION OR NONSTATUTORY STOCK OPTION AS SET FORTH IN THE GRANT
NOTICE)

Pursuant to your Stock Option Grant Notice (the “Grant Notice”) and this Option
Agreement, Intra-Cellular Therapies, Inc. (the “Company”) has granted you an
option under its 2013 Equity Incentive Plan (the “Plan”) to purchase the number
of shares of Common Stock indicated in your Grant Notice at the exercise price
indicated in your Grant Notice. The option is granted to you effective as of the
date of grant set forth in the Grant Notice (the “Date of Grant”). If there is
any conflict between the terms in this Option Agreement and the Plan, the terms
of the Plan will control. Capitalized terms not explicitly defined in this
Option Agreement or in the Grant Notice but defined in the Plan will have the
same definitions as in the Plan.

The details of your option, in addition to those set forth in the Grant Notice
and the Plan, are as follows:

1. VESTING. Your option will vest as provided in your Grant Notice. Vesting will
cease upon the termination of your Continuous Service and the number of shares
of Common Stock which are unvested as of such date shall be forfeited.

2. NUMBER OF SHARES AND EXERCISE PRICE. The number of shares of Common Stock
subject to your option and your exercise price per share in your Grant Notice
will be adjusted for Capitalization Adjustments as provided in the Plan.

3. METHOD OF PAYMENT. You must pay the full amount of the exercise price for the
shares you wish to exercise. You may pay the exercise price as follows:

(a) in cash or by check, bank draft or money order payable to the Company;

(b) Pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of Common Stock, results in
either the receipt of cash or check by the Company or the receipt of irrevocable
instructions to pay the aggregate exercise price to the Company from the sales
proceeds. This manner of payment is also known as a “broker-assisted exercise,”
“same day sale,” or “sell to cover.”

(c) By delivery to the Company (either by actual delivery or attestation) of
already-owned shares of Common Stock that are owned free and clear of any liens,
claims, encumbrances or security interests, and that are valued at Fair Market
Value on the date of exercise. “Delivery” for these purposes, in the sole
discretion of the Company at the time you exercise your option, will include
delivery to the Company of your attestation of ownership of the shares of Common
Stock in a form the Company approves. You may not exercise your option by
delivery to the Company of Common Stock if doing so would violate the provisions
of any law, regulation or agreement restricting the redemption of the Company’s
stock.

(d) If this option is a Nonstatutory Stock Option, subject to the consent of the
Board or Committee, as applicable, prior to exercise, by a “net exercise”
arrangement pursuant to which the Company will reduce the number of shares of
Common Stock issued upon exercise of your option by the

 

1.



--------------------------------------------------------------------------------

largest whole number of shares with a Fair Market Value that does not exceed the
aggregate exercise price. You must pay any remaining balance of the aggregate
exercise price not satisfied by the “net exercise” in cash or other permitted
form of payment.

4. WHOLE SHARES. You may exercise your option only for whole shares of Common
Stock.

5. SECURITIES LAW COMPLIANCE. In no event may you exercise your option unless
the shares of Common Stock issuable upon exercise are then registered under the
Securities Act or, if not registered, the Company has determined that your
exercise and the issuance of the shares would be exempt from the registration
requirements of the Securities Act. The exercise of your option also must comply
with all other applicable laws and regulations governing your option, and you
may not exercise your option if the Company determines that the exercise would
not be in material compliance with applicable laws and regulations.

6. TERM. The term of your option expiresupon the earliest of the following:

(a) immediately upon the Participant’s notification of a termination of your
Continuous Service for Cause;

(b) three months after the termination of your Continuous Service for any reason
other than Cause, your Disability or your death; provided, however, that if
during any part of such three month period your option is not exercisable solely
because doing so would violate the registration requirements under the
Securities Act, your option will not expire until the earlier of the Expiration
Date or until it has been exercisable for an aggregate period of three months
(which need not be consecutive) after the termination of your Continuous
Service; provided further, if during any part of such three month period, the
sale of any Common Stock received upon exercise of your option would violate the
Company’s insider trading policy, then your option will not expire until the
earlier of the Expiration Date or until it has been exercisable for an aggregate
period of three months after the termination of your Continuous Service (which
need not be consecutive) during which the sale of the Common Stock received upon
exercise of your option would not be in violation of the Company’s insider
trading policy. ;

(c) twelve months after the termination of your Continuous Service due to your
Disability ;

(d) eighteen months after your death if you die either (i) during your
Continuous Service, (ii) within three months after the termination of your
Continuous Service for any reason other than Cause or your Disability, or
(iii) within twelve months after the termination of your Continuous Service for
your Disability; or

(e) the Expiration Date indicated in your Grant Notice.

If your option is an Incentive Stock Option, note that to obtain the federal
income tax advantages associated with an Incentive Stock Option, the Code
requires that at all times beginning on the Date of Grant and ending on the day
three months before the date you exercise your option, you must be an employee
of the Company or an Affiliate, except in the event of your death or your
Disability. The Company has provided for extended exercisability of your option
under some circumstances for your benefit but cannot guarantee that your option
will necessarily be treated as an Incentive Stock Option if you continue to
provide services to the Company or an Affiliate as a Consultant or Director
after your employment terminates or if you otherwise exercise your option more
than three months after the date your employment with the Company or an
Affiliate terminates.

 

2.



--------------------------------------------------------------------------------

7. EXERCISE.

(a) You may exercise the vested portion of your option during its term by
(i) delivering a Notice of Exercise (in a form designated by the Company) or
making the required electronic election with the Company’s designated broker,
and (ii) paying the exercise price and any applicable withholding taxes to the
Company’s Secretary, stock plan administrator, or such other person as the
Company may designate, together with any additional documents as the Company may
then require.

(b) If your option is an Incentive Stock Option, by exercising your option, you
agree that you will notify the Company in writing within 15 days after the date
of any disposition of any of the shares of the Common Stock issued upon exercise
of your option that occurs within two years after the Date of Grant or within
one year after the shares of Common Stock are transferred upon exercise of your
option.

(c) By exercising your option, you agree that you will not sell, dispose of,
transfer, make any short sale of, grant any option for the purchase of, or enter
into any hedging or similar transaction with the same economic effect as a sale
with respect to any shares of Common Stock or other securities of the Company
held by you, for a period of 180 days following the effective date of a
registration statement of the Company filed under the Securities Act or any
longer period as the underwriters or the Company will request to facilitate
compliance with FINRA Rule 2711 or NYSE Member Rule 472 or any successor or
similar rules or regulation (the “Lock-Up Period”); provided, however, that
nothing contained in this Section7(c) will prevent the exercise of any
repurchase option in favor of the Company during the Lock-Up Period. You further
agree to execute and deliver the other agreements as may be reasonably requested
by the Company or the underwriters that are consistent with the foregoing
covenant or that are necessary to give further effect to the foregoing covenant.
To enforce the foregoing covenant, the Company may impose stop-transfer
instructions with respect to your shares of Common Stock until the end of the
Lock-Up Period. You also agree that any transferee of any shares of Common Stock
or other securities of the Company held by you will be bound by this
Section 7(c). The underwriters of the Company’s stock are intended third party
beneficiaries of this Section 7(c) and will have the right, power and authority
to enforce the terms of this Section 7(c) as though they were a party to this
Option Agreement.

8. TRANSFERABILITY OF OPTION. Except as otherwise provided in this Section 8,
your option is not transferable except by will or by the laws of descent and
distribution, and is exercisable during your life only by you.

(a) Domestic Relations Orders. Upon receiving written permission from the Board
or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your option pursuant to the terms of a domestic relations order,
official marital settlement agreement or other divorce or separation instrument
as permitted by Treasury Regulations Section 1.421-1(b)(2) that contains the
information required by the Company to effectuate the transfer. You are
encouraged to discuss the proposed terms of any division of this option with the
Company prior to finalizing the domestic relations order or marital settlement
agreement to help ensure the required information is contained within the
domestic relations order or marital settlement agreement. If this option is an
Incentive Stock Option, this option may be deemed to be a Nonstatutory Stock
Option as a result of the transfer.

 

3.



--------------------------------------------------------------------------------

(b) Beneficiary Designation. Upon receiving written permission from the Board or
its duly authorized designee, you may, by delivering written notice to the
Company in a form approved by the Company and any broker designated by the
Company to handle option exercises, designate a third party who, after your
death, will be entitled to exercise the option and receive the Common Stock or
other consideration resulting from the exercise. In the absence of such a
designation, your executor or administrator of your estate will be entitled to
exercise the option and receive, on behalf of your estate, the Common Stock or
other consideration resulting from such exercise.

9. OPTION NOT A SERVICE CONTRACT. Your option is not an employment or service
contract, and nothing in your option will be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your employment.
In addition, nothing in your option will obligate the Company or an Affiliate,
their respective stockholders, boards of directors, officers or employees to
continue any relationship that you might have as a Director or Consultant for
the Company or an Affiliate.

10. WITHHOLDING OBLIGATIONS.

(a) At the time you exercise your option, in whole or in part, and at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “same day sale” pursuant to a
program developed under Regulation T as promulgated by the Federal Reserve
Board), any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Company or an Affiliate, if any, which arise in
connection with the exercise of your option.

(b) Upon your request and subject to approval by the Company, and compliance
with any applicable legal conditions or restrictions, the Company may withhold
from fully vested shares of Common Stock otherwise issuable to you upon the
exercise of your option a number of whole shares of Common Stock having a Fair
Market Value, determined by the Company as of the date of exercise, not in
excess of the minimum amount of tax required to be withheld by law (or such
lower amount as may be necessary to avoid classification of your option as a
liability for financial accounting purposes). Any adverse consequences to you
arising in connection with such share withholding procedure will be your sole
responsibility.

(c) You may not exercise your option unless the tax withholding obligations of
the Company and any Affiliate are satisfied. Accordingly, you may not be able to
exercise your option when desired even though your option is vested, and the
Company will have no obligation to issue a certificate for such shares of Common
Stock or release such shares of Common Stock from any escrow provided for
herein, if applicable, unless such obligations are satisfied.

11. TAX CONSEQUENCES. You hereby agree that the Company does not have a duty to
design or administer the Plan or its other compensation programs in a manner
that minimizes your tax liabilities. You will not make any claim against the
Company, or any of its Officers, Directors, Employees or Affiliates related to
tax liabilities arising from your option or your other compensation. In
particular, you acknowledge that this option is exempt from Section 409A of the
Code only if the exercise price per share specified in the Grant Notice is at
least equal to the “fair market value” per share of the Common Stock on the Date
of Grant and there is no other impermissible deferral of compensation associated
with the option.

 

4.



--------------------------------------------------------------------------------

12. NOTICES. Any notices provided for in your option or the Plan will be given
in writing (including electronically) and will be deemed effectively given upon
receipt or, in the case of notices delivered by mail by the Company to you, five
days after deposit in the U.S. mail, postage prepaid, addressed to you at the
last address you provided to the Company. The Company may, in its sole
discretion, decide to deliver any documents related to participation in the Plan
and this option by electronic means or to request your consent to participate in
the Plan by electronic means. By accepting this option, you consent to receive
such documents by electronic delivery and to participate in the Plan through an
online or electronic system established and maintained by the Company or another
third party designated by the Company.

13. GOVERNING PLAN DOCUMENT. Your option is subject to all the terms of the
Plan, which are hereby made a part of your option, and is further subject to all
interpretations, amendments, rules and regulations, which may from time to time
be promulgated and adopted pursuant to the Plan. In addition, your option (and
any compensation paid or shares issued under your option) is subject to
recoupment in accordance with The Dodd–Frank Wall Street Reform and Consumer
Protection Act and any implementing regulations thereunder, any clawback policy
adopted by the Company and any compensation recovery policy otherwise required
by applicable law. No recovery of compensation under such a clawback policy will
be an event giving rise to a right to resign for “good reason” or for a
“constructive termination” (or similar term) under any agreement with the
Company.

14. EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of your option will not be
included as compensation, earnings, salaries, or other similar terms used when
calculating your benefits under any employee benefit plan sponsored by the
Company or any Affiliate, except as such plan otherwise expressly provides. The
Company expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any Affiliate’s employee benefit plans.

15. VOTING RIGHTS. You will not have voting or any other rights as a stockholder
of the Company with respect to the shares to be issued pursuant to your option
until such shares are issued to you. Upon such issuance, you will obtain full
voting and other rights as a stockholder of the Company. Nothing contained in
your option, and no action taken pursuant to its provisions, will create or be
construed to create a trust of any kind or a fiduciary relationship between you
and the Company or any other person.

16. SEVERABILITY. If all or any part of this Option Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Option
Agreement or the Plan not declared to be unlawful or invalid. Any Section of
this Option Agreement (or part of such a Section) so declared to be unlawful or
invalid shall, if possible, be construed in a manner which will give effect to
the terms of such Section or part of a Section to the fullest extent possible
while remaining lawful and valid.

17. MISCELLANEOUS.

(a) The rights and obligations of the Company under your option will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns.

 

5.



--------------------------------------------------------------------------------

(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your option.

(c) This Option Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(d)

*        *        *

This Option Agreement will be deemed to be signed by you upon the signing by you
of the Stock Option

Grant Notice to which it is attached.

 

6.



--------------------------------------------------------------------------------

ATTACHMENT

INTRA-CELLULAR THERAPIES, INC.

2013 EQUITY INCENTIVE PLAN

[ATTACH A COPY OF THE PLAN WHEN DISTRIBUTING TO OPTIONHOLDERS]